Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 – 20 are pending.

Response to Arguments
Applicant presents the following arguments in the 17 February 2021 amendment:
Applicant agrees with the Office Action that Omoigui and Seubert, individually or in combination, do not teach or suggest "wherein the item attribute update data store comprises a plurality of objects, and wherein each of the plurality of objects comprises a collection of records of item attribute updates including updated item attribute values and grouped together based on one or more of a predetermined size of the object or a predetermined interval of time associated with the object," as previously recited in Claim 1. Because Omoigui and Seubert do not teach or suggest this recitation, Applicant respectfully submits that these references, individually or in combination, cannot teach or suggest "wherein the item attribute update data store comprises a plurality of data objects, and wherein each of the plurality of data objects comprises a collection of records of item attribute updates including updated item attribute values and grouped together based on one or more of a predetermined size of the data object or a predetermined interval of time associated with the data object," as recited in amended Claim 1.
Hubert, alone or in combination, does not cure this deficiency in the teachings of Omoigui and Seubert. In the Office Action, it is alleged that Hubert teaches or suggests a data store having the characteristics recited in Claim 1 as previously pending. Applicant respectfully disagrees. The cited portions of Hubert merely disclose an "item price histories table," which "may, for example, store a history of up to the last X (e.g., 3) price changes detected for each item in the catalog." Hubert, col. 5, 11. 36-38. There is no teaching or suggestion in Hubert that the item price histories data table has the structure recited in Claim 1 (i.e., that it comprises a plurality of data objects, each of which in turn comprises a collection of records of item attribute updates "grouped together based on one or more of a predetermined size of the data object or a predetermined interval of time associated with the data object"). Rather, Hubert merely discloses a table that contains a fixed number of price histories for all items in a catalog, and this fixed number is independent of the time intervals in which item prices are changed. Further, in accordance with the teachings of Hubert, the item price histories table is not grouped into data objects of predetermined size or predetermined time interval. Accordingly, Applicant respectfully submits that Hubert, individually or in combination, cannot teach or suggest "wherein the item attribute update data store comprises a plurality of data objects, and wherein each of the plurality of data objects comprises a collection of records of item attribute updates including updated item attribute values and grouped together based on one or more of a predetermined size of the data object or a 

Examiner presents the following responses to Applicant’s arguments:
With respect to Applicant’s argument A, Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to Applicant’s argument B, Applicant's arguments have been fully considered but they are not persuasive. Hubert discloses the price history table storing the previous X price changes for each item. Furthermore, Hubert discloses the grouping of items based on the prices over a predetermined amount of time (examples given were 1 hour, 3 hours, etc.) from the data of the price history table. Therefore, Hubert discloses process the information by grouping of items based on a predetermined time period, wherein the collection of items comprise updated item attribute(s) (ex. changes in price). Additionally, Hubert discloses the groups may be for subsets of items, such as high volume lower priced items and low volume higher priced items.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.






This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 2, 4 – 16, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0070448 issued to Nosa Omoigui (hereinafter referred to as Omoigui) in view of U.S. Patent Application Publication No. 2007/0150387 issued to Michael Seubert et al (hereinafter referred to as Seubert), and in further view of U.S. Patent No. 7,574,382 issued to Zachary Hubert (hereinafter referred to as Hubert).
As to claim 1, Omoigui discloses under control of one or more configured computing devices, receiving a query from an update processing system in a first format, wherein the query is associated with one or more attributes of an item (semantic queries from clients, see Para. 0646); 
initializing a status associated with the query (query status information, see Para. 1969); 


(client-side Agents history metadata are stored and managed, see Para. 0365, and a user’s semantic environment (e.g., history, favorites, and other views) includes opening results of Agent queries, see Para. 0784 – 0797, a user’s semantic search history are stored and managed for future access); 
translating the query received in the first format into a second format appropriate to an item attribute update data store (converts the query format to a format that the database understands, see Para. 0646); 
accessing the item attribute update data store to retrieve information in response to the query, wherein the item attribute update data store comprises a plurality of objects (query updating object data/associations, including semantic links, see Para. 0673 - 0674); 
processing the information to generate query results (categorization results based on the query updating semantic links for the queried objects, see Para. 0673, and query results to the user will be qualified with a query of the Semantic Network and based on user habits, see Para. 0679); 
updating the status associated with the query in the query request store (client-side Agents history metadata are stored and managed, see Para. 0365, and a user’s semantic environment (e.g., history, favorites, and other views) includes opening results of Agent queries, see Para. 0784 – 0797, a user’s semantic search history are stored and managed for future access, including the query results); and 
providing the query results in response to the query (query results to the user, see Para. 0679). 

Seubert teaches receiving a query from an update processing system, wherein the query is associated with one or more updates to values of one or more attributes of an item in an electronic catalog (updates to attributes of items in an electronic catalog, see Para. 0040 – 0042, 0415, 1149, and Catalog authoring tool sending CatalogPublicationRequest messages for publishing new or changed catalogs or deleting an already published catalog, see Para. 0448); and 
wherein the item data update data store comprises a plurality of objects (objects have a typical data type in character format with a fixed length, see Para. 2094).









Hubert teaches wherein the item data update data store comprises a plurality of data objects, and wherein each of the plurality of data objects comprise a collection of records of item attribute updates including updated item attribute values (item price histories table stores a history of price changes detected for each item in the catalog, see Col. 5 lines 32 – 40) and
grouped together based on one or more of a predetermined size of the data object or a predetermined interval of time associated with the data object (grouping items for a history table based on time period, see Col. 5 lines 41 – Col. 6 line 17);




(item history tables may record the last X (ex. 3) price changes, and items may be grouped by time period (1 hour, 3 hours, etc.) to show the last X price changes for determination of anomalies and/or discrepancies. Groups may consist of high volume, lower priced items or low volume, higher priced items, see Col. 5 lines 32 – Col. 6 line 17, prices changes are updated item attributes, items represented in the table(s) are data objects, items are grouped by time period (last x price changes in the past y many hours)).
Hubert, Seubert and Omoigui are analogous due to their disclosure of data retrieval and maintenance including object updates.
Therefore, it would have been obvious to modify Omoigui and Seubert’s use of query format translation and processing updates with Hubert’s use of storing update records for objects in the catalog in order to monitor and find anomalies or issues in a system that processes thousands of orders per minute.

As to claim 2, Omoigui modified by Seubert and Hubert discloses wherein receiving the query from the update processing system in the first format comprises receiving the query as a user input (user created queries, see Omoigui: Para. 0286). 


(categorization results based on the query updating semantic links for the queried objects, see Omoigui:  Para. 0673, and query results to the user will be qualified with a query of the Semantic Network and based on user habits, see Omoigui: Para. 0679).

As to claim 5, Omoigui modified by Seubert and Hubert discloses wherein processing the query comprises applying a filter to the retrieved information (query agent filters, processing query filters, see Omoigui: Para. 0646). 

As to claim 6, Omoigui modified by Seubert and Hubert discloses wherein the query comprises one or more historical attributes of an item (query comprises historical snapshot creation/time data so a client’s semantic query processor can invoke the query relative to the SQML creation date/time, see Omoigui:  Para. 1305 - 1306). 

As to claim 7, Omoigui modified by Seubert and Hubert discloses persisting item attribute updates and metadata associated with records of items (query updating object data/associations, including semantic links, see Omoigui: Para. 0673 – 0674, and objects of database tables are updated and maintained, see Omoigui: Para. 0582, 0601, 0621 – 0622, and update metadata for the objects, see Omoigui:  Para. 0625).-18- 
(client-side Agents history metadata are stored and managed, see Omoigui:  Para. 0365, and a user’s semantic environment (e.g., history, favorites, and other views) includes opening results of Agent queries, see Omoigui:  Para. 0784 – 0797, a user’s semantic search history are stored and managed for future access, including the query results); and 
updating, in the query request store, metadata associated with the record of the item to reflect reception of the query (client-side Agents history metadata are stored and managed, see Omoigui:  Para. 0365, and a user’s semantic environment (e.g., history, favorites, and other views) includes opening results of Agent queries, see Omoigui:  Para. 0784 – 0797, a user’s semantic search history are stored and managed for future access, including the query results). 

As to claim 9, Omoigui modified by Seubert and Hubert discloses wherein initializing the status associated with the query further comprises initializing a cluster of computing devices (virtual knowledge communities publish a group of servers to appear as though they were one server, see Omoigui:  Para. 1308). 




(query updating object data/associations, including semantic links, and categorization results based on the query updating semantic links for the queried objects, see Omoigui:  Para. 0673 - 0674, and query results to the user will be qualified with a query of the Semantic Network and based on user habits, see Omoigui:  Para. 0679), wherein processing the query comprises processing the query by the cluster of computing devices (virtual knowledge communities publish a group of servers to appear as though they were one server where queries are propagated through each server and returned as is a single server query, see Omoigui: Para. 1308), and wherein processing the query occurs in parallel to archiving the updates to the item attribute (query updating object data/associations, including semantic links, and categorization results based on the query updating semantic links for the queried objects, see Omoigui:  Para. 0673 - 0674). 

As to claim 11, Omoigui modified by Seubert and Hubert discloses wherein updating the status associated with the query comprises updating the status associated with the query with the cluster of computing devices (client-side Agents history metadata are stored and managed, see Omoigui: Para. 0365, and a user’s semantic environment (e.g., history, favorites, and other views) includes opening results of Agent queries, see Omoigui: Para. 0784 – 0797, a user’s semantic search history are stored and managed for future access, and storing search results is the updating of a query status).-19- 

Claims 16 and 18 are rejected using similar rationale to the rejection of claims 1 and 5 respectively.

As to claim 19, Omoigui modified by Seubert and Hubert discloses wherein applying the filter to the query results comprises deleting records from one or more objects (SQL commands for deleting database objects, see Omoigui: Para. 0384, and The KIS administrator is able to add, delete, and update DSA entries from the SDG gather list, see Omoigui: Para. 0604). 

Claims 3 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omoigui modified by Seubert and Hubert in view of U.S. Patent No. 8,886,483 issued to Guy Harrison et al (hereinafter referred to as Harrison)
As to claim 3, Omoigui modified by Seubert and Hubert discloses wherein: the first format is a format suitable for querying a hierarchical structure (search options include the ability for a user to select what level of the hierarchy/taxonomy keywords should apply, see Omoigui: Para. 1494).
However, while Omoigui modified by Seubert and Hubert discloses the conversion of queries to a raw SQL or similar query format (see Omoigui: Para. 0654), Omoigui modified by Seubert and Seitz does not disclose that the raw SQL or similar query format comprises “the second format is a format suitable for performing a distributed table scan”. 
(query translator can translate a request into appropriate API calls that fetch required data from a data object akin to a full table scan in relational terminology, see Col. 7 lines 1 – 13). 
Harrison, Hubert, Seubert and Omoigui are analogous due to their disclosure of translating queries.
Therefore, it would have been obvious to modify Omoigui, Seubert and Hubert’s use of query format translation in regards to hierarchical formats with Harrison’s execution of queries in a format akin to a full table scan in relational terminology in order to provide SQL access to non-relational data stores.

Claim 17 is rejected using similar rationale to the rejection of claim 3 above.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omoigui modified by Seubert and Hubert in view of U.S. Patent Application Publication No. 2010/0306249 issued to James Hill et al (hereinafter referred to as Hill).
As to claim 20, Omoigui modified by Seubert and Hubert discloses the limitations of claim 16, however, Omoigui modified by Seubert and Hubert does not explicitly disclose wherein applying the filter to the query results comprises performing de-duplication of the query results.
Hill teaches wherein applying the filter to the query results comprises performing de-duplication of the query results (removing duplicate search results, see Para. 0275).

Therefore, it would have been obvious to modify Omoigui, Seubert and Hubert’s use of query format translation in regards to hierarchical formats with Hill’s use of removing duplicate results in order to identify documents related to a query, determine categories of results in a list of search results and presenting search results based on category scoring.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164